Title: From George Washington to Dumas, 24 June 1797
From: Washington, George
To: Dumas, Gabriel-Mathieu (Guillaume-Mathieu), comte de



Sir,
Mount Vernon 24th June 1797

Through the medium of General Pinckney, I was honoured with your letter of the 24th of January, accompanying your Pamphlet on the Military and Political situation of France. For both, I pray you to accept my best acknowledgments & thanks. That you should have given me a place in your remembrance, is equally flattering & grateful to my feelings; as I could but esteem you while I had an opportunity of being acquainted with your merits, in our Revolutionary War.
For want of a competent knowledge of the French language I cannot, in reading your treatise on the above subjects, do complete justice to the sentiments it contains; but I know enough to be persuaded of its merits, and to wish that they may contribute to the restoration of that Peace & harmony—whatever the motives may be for carrying on the war, which is so congenial to the feelings of humanity.
That it may (if not sooner accomplished) be the means of restoring our mutual friend Fayette, and his family to their liberty, health & the confidence of their country, is my ardent wish; as it also is that all his friends would exert themselves to effect it: the first if no more. His son (with a Mr Frestal, who appears to have

been his Mentor) are, and have been residents in my family since their arrival in this country, except in the first moments of it, and a modest, sensible, & well disposed youth he is.
I am very glad to hear that my old friend & acquaintance Genl Rochambeau is alive, & in the enjoyment of tolerable good health. It is some years since I had the honor to receive a letter from him; but if it should fall in your way, at any time, to recall me to his remembrance by the presentation of my best regards for him, and which I pray you to accept also yourself, it would oblige me.
This letter will be presented to you by Genl Marshall, one of our compatriots in the American war, & now a joint Envoy with General Pinckney & Mr Dana  (all of whom I beg leave to introduce to your acquaintance as men of honour & worth) appointed for the purpose of adjusting the differences which exist—unfortunately—between our two Nations; & which no man more sincerely regrets than I do; or who more devoutly wishes to have them accomodated upon principles of equity & justice. I have the honour to be Sir Your most Obedt Servant

Go: Washington

